UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELIZABETH FLINT,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 09753 (LGS) (SLC)

                                                                         ORDER
ALLEN/ORCHARD, LLC, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The Honorable Lorna G. Schofield referred this case to the undersigned for a settlement

conference. (ECF No. 50). The parties were directed to file a joint letter by Tuesday, January 21,

2020 listing at least three available dates for a settlement conference. (ECF No. 52). The parties

failed to comply with the Court’s order. The parties are directed to file a joint letter by Friday,

January 24, 2020, explaining their failure to comply and listing dates for a settlement conference.



Dated:             New York, New York
                   January 22, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
